

Exhibit 10.39
 


 
EXHIBIT A-2
 
THE INDEBTEDNESS EVIDENCED BY THIS PROMISSORY NOTE AND ANY RIGHTS OR REMEDIES
HEREUNDER SHALL BE SUBORDINATE TO MAKER’S PRESENT AND FUTURE BANK AND OTHER
FINANCIAL INSTITUTION DEBT AND OTHER SENIOR DEBT INCURRED OR TO BE INCURRED BY
MAKER.
 
THE PAYMENTS UNDER THIS PROMISSORY NOTE ARE SUBJECT TO OFFSET PURSUANT TO
SECTION 5.7 OF THE ASSET PURCHASE AGREEMENT ENTERED INTO ON FEBRUARY 26, 2007
BETWEEN MAKER AND LENDER.
 
Subordinated Promissory Note
 
U.S. $1,700,000.00 February 28, 2008
 Manalapan, NJ
 
FOR VALUE RECEIVED, ACCOUNTABILITIES, INC., a Delaware corporation (hereinafter
referred to as the "Maker") promises to pay to the order of RESTAFF, INC., a
California corporation (hereinafter referred to as the "Lender"), at 2401
Waterman Boulevard, Suite A3, Fairfield, California 94533, or at such address as
Lender may designate from time to time, the principal sum of One Million Seven
Hundred Thousand and 00/100 Dollars ($1,700,000.00), together with interest
thereon at the rate of six percent (6%) per annum, payable in Forty-Eight (48)
equal monthly payments of principal and interest in the amount of Thirty-Nine
Thousand Nine Hundred and Twenty-Four and 55/100 Dollars ($39,924.55),
commencing May 1, 2008 , and monthly thereafter on the 1st day of each month, to
account(s) designated by the lender no less than two (2) business days before a
scheduled payment date.
 
This Promissory Note (the “Note”) is made pursuant to the provisions of that
certain Asset Purchase Agreement, dated as of February 26, 2007, by and between
Maker and Lender (the "Asset Purchase Agreement").  Any payment under this Note
may be offset pursuant to the terms of Section 5.7 of the Asset Purchase
Agreement.  The capitalized terms herein not otherwise defined, shall have the
meaning given to such terms in the Asset Purchase Agreement.
 
The aggregate principal amount of this Note shall be subject to adjustment in
the event that the Net Income (as defined in the Asset Purchase Agreement) of
the Acquired Business, is less than $1,000,000 in any calendar year, during
which this Note is outstanding.  If the Net Income of the Acquired Business is
less than $1,000,000 during any calendar year, then the principal amount of the
Note shall be reduced to an amount determined by multiplying $1,700,000 by a
fraction, the numerator of which shall be the amount of Net Income of the
Acquired Business for such calendar year, and the denominator of which shall be
the $1,000,000.
 

 
 

--------------------------------------------------------------------------------

 

Payments of the amounts due hereunder shall be made in lawful money of the
United States which shall be legal tender in payment of all debts, public and
private, at the time of payment.
 
The indebtedness represented by this Note and any rights and remedies hereunder
shall be subordinate to Maker’s present and future bank and other financial
institution debt and other senior debt incurred or to be incurred by Maker and
the indebtedness set forth on Schedule 1.2(a) of the Asset Purchase Agreement,
provided however that this Note shall rank senior to all future acquisition
indebtedness.
 
Maker will be in default under this Note if it fails to make payment of any
installment within ten (10) days of the applicable due date.
 
Upon any default under this Note, with such default continuing for a period of
thirty (30) days after written notice to the Maker of such default, the unpaid
principal shall, at the option of the Lender, become immediately due and payable
and interest will accrue, commencing at the end of such thirty (30) day period,
at an annual rate equal to the lesser of eighteen percent (18%) or the maximum
rate of interest permitted by applicable law.  Failure to exercise this right to
accelerate the due date, shall not constitute a waiver of Lender's right to
exercise the same in the event of any subsequent default.  Any property of the
Maker or of any endorser held by the Lender hereof may be applied by the Lender
to any sums due and unpaid pursuant to this Note.
 
As to this Note and any other instrument securing the indebtedness, the Maker
and all guarantors and endorsers severally waive all notice of acceleration,
presentment, protest and demand, dishonor and non-payment of this Note, and
expressly agreed that the maturity of this Note, or any payment hereunder, may
be extended from time to time without in any way affecting the liability of the
Maker and all guarantors and endorsers.
 
Should it become necessary to collect this Note through an attorney, the Maker
and any surety, endorser or guarantor of this Note hereby agrees to pay all
costs and expenses of collection, including reasonable attorneys' fees and any
attorneys' fees incurred in appellate, bankruptcy or post-judgment proceedings.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to conflicts of law principles.  The Maker
and Lender agree to submit to the exclusive jurisdiction of the New Jersey state
courts located in Monmouth County, New Jersey to enforce the terms of this Note.
 
The Maker acknowledges and agrees that this Note has been signed and delivered
in exchange for valuable consideration.
 
This Note may be prepaid in whole or in part at any time prior to the due date
without penalty.
 
This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.
 
This Note shall not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by Lender without the prior written consent of the
Maker.  Maker shall not sell, transfer, assign or otherwise dispose of this Note
without the prior written consent of the Lender; provided that Maker may assign
this Note to a subsidiary or affiliate of Maker as long as Maker remains liable
for the obligations hereunder.
 

 
 

--------------------------------------------------------------------------------

 

The term "Maker" as used herein in every instance shall include the successors
and assigns of Maker.
 

  ACCOUNTABILITIES, INC.          
 
By:
/s/ Stephen DelVecchia       Name: Stephen DelVecchia        Title: Chief
Financial Officer           

 

  RESTAFF SERVICES, INC.          
 
By:
/s/ Rhonda Faria       Name: Rhonda Faria        Title: President           